                                                                                        FILED
                              UNITED STATES JUDICIAL PANEL
                                           on                                          05/04/2021
                               MULTIDISTRICT LITIGATION
                                                                                 U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                  Roger A.G. Sharpe, Clerk
IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −141)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 416 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


           May 04, 2021
                                                       John W. Nichols
                                                       Clerk of the Panel
IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                           MDL No. 2570



                 SCHEDULE CTO−141 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE       1      21−00584     Lathrum v. Cook Group, Inc. et al     1:21-cv-6429-RLY-TAB

CONNECTICUT

  CT        3      21−00478     Lamprey v. Cook Incorporated et al    1:21-cv-6430-RLY-TAB

GEORGIA NORTHERN

  GAN       3      21−00054     Gatewood v. Cook Incorporated et al 1:21-cv-6431-RLY-TAB

IDAHO

   ID       4      21−00163     Wheatley v. Cook Incorporated et al 1:21-cv-6432-RLY-TAB

NEW YORK SOUTHERN

  NYS       7      21−02903     Arrigale v. Cook Incorporated et al   1:21-cv-6433-RLY-TAB

NORTH CAROLINA EASTERN

  NCE       7      21−00062     Weaver v. Cook Incorporated et al     1:21-cv-6434-RLY-TAB

OHIO NORTHERN

  OHN       3      21−00737     McGuire v. Cook Incorporated et al    1:21-cv-6435-RLY-TAB
OHIO SOUTHERN

  OHS       1      21−00132     Rex v. Cook Group Incorporated et al 1:21-cv-6436-RLY-TAB
  OHS       1      21−00239     Madden v. Cook Group Incorporated et1:21-cv-6437-RLY-TAB
                                                                      al

OKLAHOMA WESTERN

 OKW        5      21−00319     Isenbart v. Cook Incorporated et al   1:21-cv-6438-RLY-TAB
PENNSYLVANIA WESTERN

 PAW      1      21−00120   REAGLE v. COOK INCORPORATED1:21-cv-6439-RLY-TAB
                                                         et al

TEXAS NORTHERN

 TXN      3      21−00817   Kirby v. Cook Group Inc et al   1:21-cv-6440-RLY-TAB
